
	
		I
		112th CONGRESS
		1st Session
		H. R. 561
		IN THE HOUSE OF REPRESENTATIVES
		
			February 8, 2011
			Mr. Welch introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend the
		  work opportunity tax credit with respect to veterans.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans Employment Tax Credit Act of
			 2011.
		2.Extension of work
			 opportunity tax credit for veterans
			(a)In
			 generalSubparagraph (B) of
			 section 51(c)(4) of the Internal Revenue Code of 1986 is amended by inserting
			 (in the case of a qualified veteran, December 31, 2014) before
			 the period at the end.
			(b)Special rule for
			 certain unemployed veteransSubparagraph (A) of section 51(d)(14)
			 of such Code is amended—
				(1)by striking
			 unemployed veteran or, and
				(2)by inserting
			 , any unemployed veteran who begins work for the employer during 2009,
			 2010, 2011, 2012, 2013, or 2014,.
				(c)Effective
			 date
				(1)Subsection
			 (a)The amendment made by subsection (a) shall
			 apply to individuals who begin work for the employer after December 31,
			 2011.
				(2)Subsection
			 (b)The amendments made by
			 subsection (b) shall apply to individuals who begin work for the employer after
			 December 31, 2010.
				
